'Motion granted and stay continued pending hearing and determination of appeal, upon condition records and appellant’s briefs are filed and served on or before January 21, 1966 and that appellant be prepared to argue appeal at term commencing February 15, 1966 if so ordered by court, and upon further condition that within 10 days after service of a copy of the order to be entered herein appellant pay respondent the sum of $250 counsel fees as directed by Hon. John S. Conable, and also the further condition that appellant pay to the mother of the children, for their care and maintenance, $30 a week, commencing forthwith; and motion to dismiss appeal denied, subject however to the performance of the conditions contained herein. (Order entered Jan. 13, 1966.)